NO. 07-07-0323-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  AUGUST 10, 2007
                          ______________________________

           IN RE CHARLES MARK BERRY, JR., CO-INDEPENDENT
    EXECUTOR, IN THE ESTATE OF CHARLES MARK BERRY, SR., DECEASED
                   _______________________________


Before QUINN, C.J,, and CAMPBELL and PIRTLE, JJ.


                      ON PETITION FOR WRIT OF MANDAMUS


       Relator Charles Mark Berry, Jr., acting as co-independent executor of the estate of

Charles Mark Berry, Sr., seeks a writ of mandamus and prohibition to “vacate” the probate

trial court’s scheduled hearing on an application to remove relator as an independent

executor. Relator contemporaneously filed a motion for emergency relief seeking a stay

of the hearing until the conclusion of this proceeding.


       The real parties in interest, who also are co-independent executors of the estate,

responded with a letter stating the scheduled hearing had been vacated and the trial court

would not act on the application until resolution of a related pending appeal. Although no

order vacating the setting has been provided, the trial court has confirmed the hearing has

been “removed from its docket.” The controversy presented through relator’s petition

therefore has been rendered moot. Accordingly, we have denied relator’s request for
emergency relief and now dismiss his petition for writ of mandamus and prohibition for

want of jurisdiction. Tex. R. App. P. 42.3(a); State Bar of Texas v. Gomez, 891 S.W.2d
243, 245 (Tex. 1994) (courts have no jurisdiction over moot controversy).




                                        Per Curiam




                                           2